Case: 20-30086     Document: 00515924627         Page: 1    Date Filed: 07/02/2021




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                       July 2, 2021
                                  No. 20-30086
                                                                     Lyle W. Cayce
                                                                          Clerk
   Randy Boudreaux,

                                                           Plaintiff—Appellant,

                                      versus

   Louisiana State Bar Association, a Louisiana Nonprofit
   Corporation; Louisiana Supreme Court; Bernette J.
   Johnson, Chief Justice of the Louisiana Supreme Court; Scott J.
   Crichton, Associate Justice of the Louisiana Supreme Court for the Second
   District; James T. Genovese, Associate Justice of the Louisiana Supreme
   Court for the Third District; Marcus R. Clark, Associate Justice of the
   Louisiana Supreme Court for the Fourth District; Jefferson D. Hughes,
   III, Associate Justice of the Louisiana Supreme Court for the Fifth District;
   John L. Weimer, Associate Justice of the Louisiana Supreme Court for the
   Sixth District; Unidentified Party, Successor to the Honorable Greg
   Guidry as Associate Justice of the Louisiana Supreme Court for the First
   District,

                                                        Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:19-CV-11962


   Before Smith, Willett, and Duncan, Circuit Judges.
   Don R. Willett, Circuit Judge:
Case: 20-30086        Document: 00515924627             Page: 2      Date Filed: 07/02/2021




                                        No. 20-30086


           After the COVID–19 pandemic threw the rite-of-passage bar exam
   into turmoil, states adopted a hodgepodge of responses that teed up larger
   questions, like “Is the bar exam the best way to measure competency?” and
   “[A]re there ways to fundamentally change how lawyers are trained,
   licensed, and regulated?” 1 The exam is being reexamined. But for most
   lawyers, the bar examination is just step one of a career-long relationship with
   the bar association. Even if the legal licensing regime is lastingly upended,
   thirty or so states still mandate joining and funding the state bar as a
   precondition to practicing law.
           This First Amendment case, one of several “bar wars” lawsuits across
   the country, challenges Louisiana law that forces lawyers to join and pay
   annual dues to the Louisiana State Bar Association (LSBA). 2 Louisiana
   attorney Randy Boudreaux objects to many of LSBA’s activities, which he
   labels political and ideological advocacy. He claims that compelled dues and
   membership violate his First Amendment rights, as does LSBA’s failure to
   ensure that his dues are not used to fund the bar’s political and ideological
   activities. The district court dismissed all of Boudreaux’s claims. We reverse.
                                              I
                                              A
           The Louisiana Supreme Court established the Louisiana State Bar
   Association (LSBA) in 1941 at the direction of the state legislature. 3 LSBA



           1
           Letter from Michigan Supreme Court Chief Justice Bridget Mary McCormack to
   Michigan Bar Examinees (July 29, 2020).
           2
            A companion case decided today concerns mandatory membership and fees in
   Texas. See McDonald v. Longley, No. 20-50448, __ F.3d __ (5th Cir. 2021).
           3
             La. Rev. Stat. § 37:211; In re Mundy, 11 So. 2d 398, 400 (La. 1942) (explaining
   history of LSBA); Lewis v. La. State Bar Ass’n, 792 F.2d 493, 495 (5th Cir. 1986) (same).




                                              2
Case: 20-30086          Document: 00515924627                 Page: 3    Date Filed: 07/02/2021




                                           No. 20-30086


   is a “mandatory” or “integrated” bar, meaning attorneys must join to
   practice law in Louisiana. 4 To remain in good standing, attorneys must pay
   mandatory membership dues. 5 Currently, annual dues are $80 for attorneys
   in their first 3 years of membership, and $200 after that.6 Attorneys who fail
   to pay their dues are subject to discipline by the Louisiana Supreme Court. 7
          LSBA’s purposes are “to regulate the practice of law, advance the
   science of jurisprudence, promote the administration of justice, uphold the
   honor of the Courts and of the profession of law, encourage cordial
   intercourse among its members, and, generally, to promote the welfare of the
   profession in the State.” 8 To those ends, LSBA administers the state’s
   continuing legal education program, maintains a standing committee on the
   Rules of Professional Conduct, operates subject-matter “sections” devoted
   to different areas of the law, provides a mediation and arbitration service to
   resolve disputes between attorneys and clients, and sponsors the Judges and
   Lawyers Assistance Program to aid members of the profession struggling
   with substance abuse and mental health.
          LSBA also conducts legislative advocacy on behalf of the legal
   profession. Its Legislation Committee recommends policy positions on
   “matters involving issues affecting the profession, the regulation of attorneys
   and the practice of law, the administration of justice, the availability and
   delivery of legal services to society, the improvement of the courts and the



          4
              La. Rev. Stat. §§ 37:211, 37:213; La. R. Prof. Conduct § 1.1(c).
          5
           La. R. Prof. Conduct § 1.1(c); LSBA Articles of Incorporation art. V, § 1; LSBA
   By-Laws art. I, § 4.
          6
              LSBA By-Laws art. I, § 1.
          7
              La. S. Ct. R. XIX.
          8
              LSBA Articles of Incorporation art. III, § 1.




                                                  3
Case: 20-30086          Document: 00515924627              Page: 4   Date Filed: 07/02/2021




                                            No. 20-30086


   legal profession, and such other matters consistent with the mission and
   purposes of the [LSBA].” 9 However, LSBA’s bylaws prohibit the
   Legislation Committee’s involvement with “legislation which is ideological
   in nature, unrelated to the practice of law, or which is unnecessarily
   divisive.” 10 From 2015 to 2019, the Legislation Committee took positions on
   at least 136 bills considered by the Louisiana legislature.
          LSBA’s bylaws require it to “timely publish notice of adoption of
   legislative positions in at least one of its regular communications vehicles and
   [to] send electronic notice of adoption of legislative positions to Association
   members.” 11 A member who opposes any of the bar’s activities for political
   or ideological reasons may file a written objection with LSBA’s Executive
   Director “within forty-five (45) days of the date of the Bar’s publication of
   notice of the activity to which the member is objecting.” 12 LSBA’s Board of
   Governors must either refund the pro rata amount of the objecting member’s
   dues expended on the challenged activity or refer the matter to arbitration. 13
                                                 B
          Randy Boudreaux is a member of LSBA who practices law in New
   Orleans. He opposes the mandatory nature of the bar and claims he would
   not be a member but for the laws and regulations requiring it. He also opposes
   the use of his dues to fund political activity and legislative advocacy, and he




          9
               LSBA By-Laws art. XI, § I.
          10
               Id.
          11
               LSBA By-Laws art. XI, § 5.
          12
               LSBA By-Laws art. XII, § 1(A)(a).
          13
               Id.




                                                 4
Case: 20-30086      Document: 00515924627          Page: 5   Date Filed: 07/02/2021




                                    No. 20-30086


   claims that LSBA does not provide him with adequate means to object to its
   political expenditures.
          Boudreaux sued LSBA, the Louisiana Supreme Court, and the
   individual state supreme court justices under 42 U.S.C. §§ 1983 and 1988,
   seeking to enjoin enforcement of the rules requiring his membership in, and
   payment of dues to, LSBA. He claims that his First Amendment rights to
   free association and free speech are violated by (1) mandatory membership in
   LSBA, (2) the collection and use of mandatory bar dues to subsidize
   LSBA’s speech, and, alternatively, (3) LSBA’s failure to provide safeguards
   to ensure that his dues are not used for impermissible purposes.
          Defendants moved to dismiss for lack of jurisdiction under Rule
   12(b)(1) and for failure to state a claim under Rule 12(b)(6) of the Federal
   Rules of Civil Procedure. The district court determined that it had
   jurisdiction over Boudreaux’s first claim, his challenge to mandatory
   membership in LSBA, but dismissed that claim on the merits as foreclosed
   by Supreme Court precedent. The court dismissed Boudreaux’s second
   claim, his challenge to mandatory bar dues, for lack of jurisdiction after
   concluding that the dues are a tax for purposes of the Tax Injunction Act,
   which bars federal courts from hearing actions to restrain the collection of
   state taxes where a remedy is available in state court. The district court also
   dismissed Boudreaux’s third claim, his challenge to LSBA’s procedures for
   safeguarding his dues, for lack of jurisdiction, reasoning that Boudreaux
   lacked standing because he did not allege any impermissible expenditures.




                                         5
Case: 20-30086          Document: 00515924627              Page: 6      Date Filed: 07/02/2021




                                           No. 20-30086


   Boudreaux timely appealed. 14 We consider Boudreaux’s appeal alongside
   McDonald v. Longley, which involves similar challenges to Texas’s bar. 15
                                                 II
          We review dismissals under Rule 12(b)(1) and Rule 12(b)(6) de novo. 16
   On a Rule 12(b)(1) motion, the party seeking to invoke federal jurisdiction
   has the burden. 17 To survive a Rule 12(b)(6) motion, “a complaint must
   contain sufficient factual matter, accepted as true, to state a claim to relief
   that is plausible on its face.” 18 “A claim has facial plausibility when the
   plaintiff pleads factual content that allows the court to draw the reasonable
   inference that the defendant is liable for the misconduct alleged.” 19
                                                III
          Before addressing Boudreaux’s arguments, we detail the two Supreme
   Court cases that govern First Amendment challenges to state bars, Lathrop
   v. Donohue 20 and Keller v. State Bar of California. 21 We emphasize what those
   cases did decide and, more importantly for this appeal, what they did not.




          14
            The court also determined that the Louisiana Supreme Court was not a proper
   defendant and dismissed it from the suit. Boudreaux does not challenge that ruling on
   appeal.
          15
               McDonald, slip op. at 1, __ F.3d at __.
          16
             Wilson v. Houston Cmty. Coll. Sys., 955 F.3d 490, 494 (5th Cir. 2020), cert.
   granted, No. 20-804, __ S. Ct. __ (Apr. 26, 2021).
          17
               Id.
          18
               Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).
          19
               Id.
          20
               367 U.S. 820 (1961).
          21
               496 U.S. 1 (1990).




                                                 6
Case: 20-30086          Document: 00515924627        Page: 7    Date Filed: 07/02/2021




                                     No. 20-30086


          Lathrop considered whether mandatory bar membership violates the
   right to free association. A plurality of the Supreme Court held that states can
   pursue their legitimate interests in improving the legal profession through
   mandatory bar membership without violating the right to free association as
   long as an attorney’s only obligation to the bar is to pay dues. 22 When that’s
   the case, mandatory bar membership is constitutional even though the bar
   “also engages in some legislative activity.” 23
          Lathrop’s freedom of association holding is limited. First, as the
   plurality itself emphasized, the opinion addressed only the consequences “of
   compelled financial support of group activities, not with involuntary
   membership in any other aspect.” 24 So, Lathrop did not consider whether an
   attorney’s associational rights are violated by, for instance, being incorrectly
   perceived as agreeing with the bar when the bar takes a public stance on a
   topic. Second, the opinion did not specify when (if ever) a bar’s legislative
   activity would infringe on an attorney’s associational rights. The plurality
   either presumed that the bar’s legislative activity in the case furthered a
   legitimate interest or concluded that the legislative activity did not alter the
   First Amendment analysis because it was not the bar’s “major activity.” 25
   The opinion is unclear on that. In any event, Lathrop does not appear to
   implicate the constitutionality of a bar’s political activity that is unrelated to
   improving the legal profession. “At bottom, Lathrop merely permitted states




          22
               367 U.S. at 843.
          23
               Id.
          24
               Id. at 828.
          25
               Id. at 839–43.




                                           7
Case: 20-30086               Document: 00515924627        Page: 8       Date Filed: 07/02/2021




                                           No. 20-30086


   to compel practicing lawyers to pay toward the costs of regulating their
   profession” without running afoul of the right to free association. 26
           Three decades later, Keller considered whether a bar’s use of
   mandatory dues to fund its political activity violates the right to free speech.
   The attorney in Lathrop had raised this issue, but the Court chose not to
   resolve it because the record in that case was ill suited to the task. 27 In finally
   addressing the issue, Keller held that the use of mandatory bar dues to
   regulate and improve the legal profession does not violate an attorney’s
   speech rights. 28 However, Keller prohibited bars from using mandatory dues
   for activities that are not germane to regulating and improving the legal
   profession. 29 The Court explained that state bars could satisfy their First
   Amendment obligation toward mandatory dues by adopting procedures to
   prevent the use of objecting attorneys’ dues for non-germane expenses. 30 It
   posited, but did not hold, that the constitutional minimum set of procedures
   in the union-fee context, set forth in Chicago Teachers Union v. Hudson, would
   likely be adequate in the bar-dues context as well. 31 Hudson requires “an
   adequate explanation of the basis for the fee, a reasonably prompt
   opportunity to challenge the amount of the fee before an impartial
   decisionmaker, and an escrow for the amounts reasonably in dispute while




           26
            Crowe v. Or. State Bar, 989 F.3d 714, 728 (9th Cir. 2021), petition for cert. filed,
   No. 20-1678 (June 2, 2021).
           27
                Lathrop, 367 U.S. at 845–48.
           28
                496 U.S. at 14.
           29
                Id.
           30
                Id. at 17.
           31
                Id.




                                                8
Case: 20-30086           Document: 00515924627             Page: 9         Date Filed: 07/02/2021




                                           No. 20-30086


   such challenges are pending.” 32 But again, the Court did not mandate that
   state bars implement Hudson procedures. 33
           In addition to their free speech claim, the attorneys in Keller raised a
   free association claim that was not controlled by Lathrop. Specifically, they
   argued “that they cannot be compelled to associate with an organization that
   engages in political or ideological activities beyond those for which
   mandatory financial support is justified under the principles of Lathrop.” 34 In
   other words, they argued that mandatory membership in a state bar is
   unconstitutional if the bar engages in any activity that is not germane to
   regulating or improving the legal profession. The Court acknowledged that
   the “request for relief appear[ed] to implicate a much broader freedom of
   association claim than was at issue in Lathrop.” 35 But the Court declined to
   address the claim because the lower courts had not considered it. 36 Keller
   therefore left open whether an attorney can be compelled to join a bar that
   engages in non-germane activity. 37




           32
                Chi. Teachers Union v. Hudson, 475 U.S. 292, 310 (1986).
           33
                Keller, 496 U.S. at 17.
           34
                Id.
           35
                Id.
           36
                Id.
           37
              We join the Ninth and Tenth Circuits in reading Lathrop and Keller as leaving
   that question unresolved. See Schell v. The Chief Justice & Justices of the Oklahoma Supreme
   Court, No. 20-6044, slip op. at 27–28, __ F.3d __ (10th Cir. June 29, 2021); Crowe, 989
   F.3d at 727–29. We address the merits of this question head-on in McDonald and conclude
   that the answer is “no.” McDonald, slip op. at 16–19, __ F.3d at __.




                                                 9
Case: 20-30086        Document: 00515924627               Page: 10        Date Filed: 07/02/2021




                                           No. 20-30086


           Both Lathrop and Keller heavily relied on cases governing union
   membership and dues. 38 The Supreme Court has since either overruled those
   union cases or seriously called their reasoning into question. 39 As the parties
   agree, Lathrop and Keller remain controlling law. 40 Even so, we recognize
   their weakened foundations, which counsels against expanding their
   application as we consider various questions the two cases left open. With
   this background in mind, we now turn to Boudreaux’s claims.
                                                IV
           We first consider whether Lathrop and Keller foreclose Boudreaux’s
   challenge to mandatory membership in LSBA. Then we consider whether
   the Tax Injunction Act precludes federal courts from exercising jurisdiction
   over his challenge to mandatory dues. Finally, we consider whether
   Boudreaux has standing to pursue his claim that LSBA does not employ
   adequate procedures to safeguard his dues.
                                                 A
           Boudreaux’s first claim is that mandatory membership in LSBA
   violates the First Amendment. The district court dismissed this claim on the
   merits under Rule 12(b)(6) as foreclosed by Lathrop and Keller. Boudreaux
   contends that his claim presents the (previously) open free association


           38
               Lathrop, 367 U.S. at 828, 842–43 (citing Ry. Emps. Dep’t v. Hanson, 351 U.S. 225
   (1956) and Int’l Ass’n of Machinists v. Street, 367 U.S. 740 (1961)); Keller, 496 U.S. at 6, 9–
   11, 13 (citing Abood v. Detroit Bd. of Educ., 431 U.S. 209 (1977)).
           39
             Janus v. Am. Fed’n of State, Cnty., and Mun. Emps., 138 S. Ct. 2448, 2478–80
   (2018) (overruling Abood and questioning Hanson and Street).
           40
             Crowe, 989 F.3d at 724–25; Rodriguez de Quijas v. Shearson/Am. Express, Inc., 490
   U.S. 477, 484 (1989) (“If a precedent of this Court has direct application in a case, yet
   appears to rest on reasons rejected in some other line of decisions, the Court of Appeals
   should follow the case which directly controls, leaving to this Court the prerogative of
   overruling its own decisions.”).




                                                 10
Case: 20-30086          Document: 00515924627                Page: 11   Date Filed: 07/02/2021




                                             No. 20-30086


   question from Keller (which we closed today in this circuit with our
   concurrently issued opinion in McDonald). 41 We agree.
          Boudreaux alleged that LSBA engages in legislative advocacy that is
   “inherently political and ideological.” His complaint specifically identifies
   LSBA’s resolutions urging a moratorium on executions, opposing civil
   immunities, and advocating changes to the high school civics curriculum. His
   complaint also notes LSBA’s lobbying against reducing the amount-in-
   controversy threshold to request a civil jury trial in state law, against
   requiring judges to file financial statements, and against allowing school
   personnel to carry firearms in schools. With these allegations, Boudreaux
   plausibly pleads that LSBA’s political and legislative activity goes beyond
   what’s constitutionally permissible under Lathrop—that the activity is not
   justified by the state’s interest in regulating and improving the legal
   profession. That’s all that is required to present the free association claim
   that Keller left unresolved.
          Discovery may bear out that LSBA does not actually engage in any
   non-germane activity. 42 But at this stage, we take Boudreaux’s allegations as
   true and draw all reasonable inferences in his favor. 43 Under that standard,
   dismissing his freedom of association claim as foreclosed by Keller was error.
          LSBA does not contest that Boudreaux pleaded the open question
   from Keller. Instead, it argues that Boudreaux lacks standing to pursue this
   claim because he did not plead a cognizable injury to his associational rights.
   Specifically, LSBA argues that Boudreaux has not alleged that it engages in
   any non-germane activity with which he disagrees. But Boudreaux alleged


          41
               McDonald, slip op. at 16–19, __ F.3d at __.
          42
               See, e.g., id., slip op. at 19–28, __ F.3d at __.
          43
               See Ashcroft, 556 U.S. at 678.




                                                   11
Case: 20-30086           Document: 00515924627                Page: 12       Date Filed: 07/02/2021




                                              No. 20-30086


   that he “opposes the LSBA’s use of any amount of his mandatory dues to
   fund any amount of political or ideological speech, regardless of its
   viewpoint” and that “he does not wish to fund the LSBA’s political and
   ideological speech and other activities.” Plainly, Boudreaux objects to all of
   LSBA’s political activity. And, though Boudreaux characterizes the
   complained-of conduct as “political and ideological,” rather than using
   Keller’s term “non-germane,” pleading standards don’t demand such
   precision in terminology or any magic words. 44 The inference is clear that
   Boudreaux considers all of the conduct he identified in his complaint to be
   non-germane. That is enough to confer standing.
                                                    B
            Boudreaux’s second claim challenges LSBA’s use of mandatory dues
   to fund non-germane political activities under Keller. The district court
   characterized the bar dues as a tax and dismissed this claim for lack of
   jurisdiction under the Tax Injunction Act. We disagree with that
   characterization.
            Under the Tax Injunction Act, “district courts shall not enjoin,
   suspend or restrain the assessment, levy or collection of any tax under State
   law where a plain, speedy and efficient remedy may be had in the courts of
   such State.” 45 “Distinguishing a tax from a fee often is a difficult task.” 46 A
   classic tax (1) “sustains the essential flow of revenue to the government,”
   (2) “is imposed by a state or municipal legislature,” and (3) “is designed to




            44
                 See Fed. R. Civ. P. 8(a)(2), (d)(1), (e).
            45
                 28 U.S.C. § 1341.
            46
                 Home Builders Ass’n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1011 (5th Cir.
   1998).




                                                    12
Case: 20-30086           Document: 00515924627              Page: 13     Date Filed: 07/02/2021




                                             No. 20-30086


   provide a benefit for the entire community.” 47 On the other hand, a classic
   fee (1) “is linked to some regulatory scheme,” (2) “is imposed by an agency
   upon those it regulates,” and (3) “is designed to raise money to help defray
   an agency’s regulatory expenses.” 48 Most assessments fall somewhere on a
   “spectrum” between a classic tax and a classic fee. 49
            Whether an assessment is a tax for purposes of the Tax Injunction Act
   is a question of federal law. 50 The label that the state legislature uses is
   immaterial. 51 A state court’s characterization may inform the inquiry, but it
   is not dispositive. 52 Here, the district court relied on the Louisiana Supreme
   Court’s description of the mandatory dues as “merely a form of levying a
   license tax upon the right to practice law.” 53 But the state court’s description
   from a 1942 case is outweighed by other factors.
            First, the dues are imposed by LSBA, not the legislature, which
   supports the characterization of the dues as a fee. In reaching the opposite
   conclusion, the district court emphasized that the state legislature directed
   the Louisiana Supreme Court to create LSBA and to impose mandatory dues
   on its members. 54 But this ignores the reality that LSBA, not the legislature,



            47
                 Id.
            48
                 Id.
            49
              Neinast v. Texas, 217 F.3d 275, 278 (5th Cir. 2000) (citing San Juan Cellular Tel.
   Co. v. Pub. Serv. Comm’n of P.R., 967 F.2d 683 (1st Cir. 1992)).
            50
                 Lipscomb v. Columbus Mun. Separate Sch. Dist., 269 F.3d 494, 500 n.13 (5th Cir.
   2001).
            51
                 Home Builders, 143 F.3d at 1010 n. 10.
            52
                 Lipscomb, 269 F.3d at 500 n.13.
            53
                 In re Mundy, 11 So. 2d at 400.
            54
            La. Rev. Stat. § 37:211; La. Act No. 54 of 1940 (“That the Supreme Court is
   hereby memorialized to exercise its inherent powers by providing for the organization and




                                                   13
Case: 20-30086          Document: 00515924627              Page: 14        Date Filed: 07/02/2021




                                            No. 20-30086


   administers and sets the dues. 55 And, as Boudreaux argues, “virtually all
   charges government bodies impose are authorized by some statutory
   authority.” That the dues were authorized by the legislature thus means
   little; the question is whether the dues are “imposed” by the legislature. 56 A
   charge is more likely to be a tax when it is “directly set by the legislature.” 57
   LSBA’s dues are not.
           Second, the dues are imposed only on the attorneys LSBA regulates,
   not on the public at large. This is characteristic of a classic fee. 58
           Third, the dues are used to defray LSBA’s regulatory costs, not to
   raise general revenue for the state of Louisiana. The district court recognized
   as much. It nonetheless treated the dues as a tax because LSBA’s activities
   benefit the general public. The district court specifically pointed to LSBA’s
   practice area “sections” designed to improve the quality of legal services, its
   mediation and arbitration service to resolve disputes between lawyers and
   clients, and its client assistance program for clients who are left without a
   remedy for their lawyers’ wrongs. But those are only some of LSBA’s
   activities. LSBA also administers the state’s continuing legal education
   program, maintains a standing committee on the Rules of Professional



   regulation of the Louisiana State Bar Association . . . and by providing a schedule of
   membership dues, the non-payment of which shall be ground for suspension . . . .”).
           55
              LSBA By-Laws art. I; LSBA Articles of Incorporation art. V; see also id. at art.
   XIV, § 6(b) (“Such annual fee shall include annual dues as determined in accordance with
   Article V of the Articles of Incorporation of the Louisiana State Bar Association and the
   disciplinary assessment fee as determined in accordance with Supreme Court Rule XIX.”).
           56
                Home Builders, 143 F.3d at 1011.
           57
                Henderson v. Stalder, 407 F.3d 351, 357 (5th Cir. 2005).
           58
              See Neinast, 217 F.3d at 278 (“The second factor, on whom the charge is
   imposed, suggests that the charge is a fee: the charge is imposed only on a narrow class of
   persons, disabled people wanting a placard, not the public at large.”).




                                                   14
Case: 20-30086          Document: 00515924627               Page: 15        Date Filed: 07/02/2021




                                           No. 20-30086


   Conduct, and sponsors the Judges and Lawyers Assistance Program to aid
   members of the profession struggling with substance abuse and mental
   health, among other things. There is no doubt that members of the public
   who come into contact with the legal system benefit from LSBA’s regulation
   and improvement of the profession. But LSBA’s focus is the legal
   community; it was not “designed to provide a benefit for the entire
   community.” 59 That a benefit inures to the public—mostly indirectly—from
   the LSBA’s activities does not change that, nor does it transform the
   LSBA’s dues into taxes.
           Because all three factors show that the bar dues are a fee, not a tax,
   dismissal under the Tax Injunction Act was improper.
                                                   C
           Boudreaux’s third claim challenges LSBA’s procedures for ensuring
   that his dues are not used for non-germane purposes. Specifically, he alleges
   that LSBA does not provide adequate notice of its expenditures under
   Hudson because it publicizes only its legislative advocacy, leaving attorneys
   unable to challenge other activities as non-germane. The district court
   dismissed this claim for lack of standing, concluding that Boudreaux failed to
   allege a concrete injury because he had not identified any bar expenditures
   that he would have challenged if he had been given proper notice. According
   to the district court, Boudreaux’s allegation that “the LSBA may also engage
   in other activities, in addition to its legislative advocacy, that a member could
   challenge as not germane” was too speculative to establish standing. 60 We
   disagree with the characterization of Boudreaux’s injury.



           59
                Home Builders, 143 F.3d at 1011.
           60
               Emphasis added; Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016) (“To
   establish injury in fact, a plaintiff must show that he or she suffered ‘an invasion of a legally




                                                   15
Case: 20-30086          Document: 00515924627               Page: 16   Date Filed: 07/02/2021




                                            No. 20-30086


           As an initial matter, we have never addressed whether the
   Constitution requires state bars to implement Hudson procedures in their
   entirety or whether some lesser safeguards may suffice. We now hold that
   Hudson procedures are a constitutional prerequisite to a state bar’s collection
   of mandatory dues. In so holding, we part ways with the Ninth Circuit’s
   recent decision in Crowe v. Oregon State Bar that “nothing in Keller mandates
   a strict application of the Hudson procedures.” 61 Like the partial dissent in
   Crowe, we are persuaded that Hudson is the constitutional floor. 62
           In the public-union sector, where Hudson originated, the Supreme
   Court recently expressed skepticism that Hudson notice is ever sufficient to
   protect a union member’s First Amendment rights. 63 Based in part on that
   skepticism, the Court overruled its precedent authorizing public unions to
   collect mandatory dues from non-member employees for expenditures that
   are germane to collective bargaining. 64 Employees must now “affirmatively
   consent before any money is taken from them” by a public union. 65 The Court
   has not applied this opt-in requirement to state bars. State bars thus remain
   free under Keller to collect mandatory dues if they maintain adequate
   safeguards to prevent those dues from being expended on non-germane
   activity. In determining which safeguards are constitutionally adequate, we


   protected interest’ that is ‘concrete and particularized’ and ‘actual or imminent, not
   conjectural or hypothetical.’”) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560
   (1992)).
           61
                989 F.3d at 727.
           62
                See id. at 734 (VanDyke, J., dissenting).
           63
            Janus, 138 S. Ct. at 2482 (“[T]he Hudson notice in the present case and in others
   that have come before us do not begin to permit a nonmember to make such a
   determination.”).
           64
                Id. at 2478 (overruling Abood, 431 U.S. at 209).
           65
                Id. at 2486 (emphasis added).




                                                   16
Case: 20-30086          Document: 00515924627            Page: 17   Date Filed: 07/02/2021




                                          No. 20-30086


   are mindful of the Supreme Court’s protective holdings in the union context.
   Requiring anything less than Hudson procedures in the bar context would be
   inconsistent with the Supreme Court’s protective trend.
          The question remains whether Boudreaux needed to identify a non-
   germane expenditure to which he would have objected to establish standing
   on his Hudson claim. As we noted above, Boudreaux’s complaint does list
   LSBA’s alleged non-germane activities. However, Boudreaux never claims
   that he would have sought a refund of his dues, or otherwise protested, had
   he been given “an adequate explanation of the basis for the fee.” 66
          No court seems to have considered whether a plaintiff must identify
   an expenditure to which he would have objected in order to challenge a
   mandatory bar’s procedural safeguards. Lacking clear guidance on the
   standing issue, the district court turned to Air Line Pilots Association v.
   Miller. 67 The union in Air Line Pilots adopted an arbitration procedure to
   comply with Hudson’s second requirement, that union members have an
   opportunity to challenge an expenditure before an impartial decisionmaker. 68
   The Supreme Court held that the union members did not need to arbitrate
   their challenges to the union’s fees before filing suit in federal court. 69 The
   Court rejected the union’s concern that allowing plaintiffs to bypass
   arbitration would be inefficient, admonishing that a plaintiff cannot “file a
   generally phrased complaint, then sit back and require the union to prove the
   ‘germaneness’ of its expenditures without a clue” as to which expenditures




          66
               Hudson, 475 U.S. at 310.
          67
               523 U.S. 866 (1998).
          68
               Id. at 869.
          69
               Id. at 879–80.




                                               17
Case: 20-30086          Document: 00515924627       Page: 18    Date Filed: 07/02/2021




                                     No. 20-30086


   the plaintiff opposed. 70 Rather, the Court explained, “[a]gency-fee
   challengers, like all other civil litigants, must make their objections known
   with the degree of specificity appropriate at each stage of litigation their case
   reaches: motion to dismiss; motion for summary judgment; pretrial
   conference.” 71 The district court relied on that language to require
   Boudreaux to allege a non-germane expenditure to which he was opposed
   before he could challenge LSBA’s procedures.
          Air Line Pilots is inapposite. As noted, that case involved Hudson’s
   second requirement, the impartial decisionmaker. This case involves
   Hudson’s first requirement, that members receive notice of the basis for the
   fee or dues. More importantly, unlike Boudreaux, the union members in Air
   Line Pilots challenged the collection of a particular fee, alleging that the union
   “had overstated the percentage of its expenditures genuinely attributable to
   ‘germane’ activities.” 72 The constitutionality of the union’s procedures was
   not at issue. Indeed, the Court seemed to assume that the union’s procedures
   were constitutionally adequate when it rejected the union’s efficiency
   argument. After cautioning that a plaintiff would not be able to challenge
   expenditures in a “generally phrased complaint,” the Court explained that
   because of the Hudson notice, “an objector can be expected to point to the
   expenditures or classes of expenditures he or she finds questionable.” 73 It
   emphasized that “[t]he very purpose of Hudson’s notice requirement is to
   provide employees sufficient information to enable them to identify the




          70
               Id. at 878.
          71
               Id.
          72
               Id. at 870.
          73
               Id. at 878.




                                          18
Case: 20-30086        Document: 00515924627        Page: 19    Date Filed: 07/02/2021




                                    No. 20-30086


   expenditures that, in their view, the union has improperly classified as
   germane.” 74
          In this case, Boudreaux asserts that LSBA’s Hudson notice is not
   fulfilling its purpose. The Constitution requires that bar members be able to
   challenge expenditures as non-germane, but Boudreaux alleges he is unable
   to do so because of LSBA’s deficient notice process. His inability to identify
   non-germane expenditures is his injury, not the non-germane expenditures
   themselves. In that way, his claim differs from the union members’ in Air
   Line Pilots. By alleging that LSBA does not regularly provide notice of its
   expenditures with sufficient specificity, Boudreaux has pleaded an injury-in-
   fact for the claim he is pursuing. Dismissing his claim for lack of standing was
   therefore error.
                                          V
          We REVERSE the district court’s judgment and REMAND this
   case for further proceedings.




          74
               Id.




                                          19